I reluctantly agree with the decision to affirm the trial court's ruling which approved the referee's report and thus denied appellant's motion to relocate the minor children. I am compelled to write separately to address the fact that had appellant argued and substantiated her allegations in the lower court, then this court would have had the opportunity to properly review the interesting substantive issues appellant raised in her appeal. Further, a review of the substantive merits of appellant's arguments ultimately could have influenced this court's determination.
Before turning to my analysis of appellant's arguments, it is necessary to set forth the standard of review utilized by the court when reviewing decisions from domestic relations courts.
It is a seminal point of law that, upon review, judgments of the lower court are presumed valid unless error affirmatively appears on the face of the record. Makranczy v. Gelfand (1924),109 Ohio St. 325, 142 N.E. 688. A trial court is further presumed to have rightly determined issues, Ohio Fuel Gas v. Mt.Vernon (1930), 37 Ohio App. 159, 174 N.E. 260, to have found all things necessary to support judgment, Judy v. Trollinger (1924),110 Ohio St. 576, 144 N.E. 44, and to have had sufficient grounds upon which to render judgment, Makranczy, supra. Where there exists competent and credible evidence supporting findings *Page 34 
and conclusions of a trial court, deference to such findings must be given by the reviewing court. Seasons Coal Co. v. Cleveland
(1984), 10 Ohio St.3d 77, 10 OBR 408, 461 N.E.2d 1273.
Decisions and awards of domestic relations courts are usually subject to an "abuse of discretion" standard of review. "The term `abuse of discretion' connotes more than an error of law or judgment; it implies that the court's attitude is unreasonable, arbitrary or unconscionable." Blakemore v. Blakemore (1983),5 Ohio St.3d 217, 219, 5 OBR 481, 482, 450 N.E.2d 1140, 1142.
It is axiomatic that an appellate court will not review what has not been properly preserved for appeal. The failure to raise the issue of the constitutionality of a statute or its application, which issue is apparent at the time of trial, constitutes a waiver of such issue, and it need not be heard for the first time on appeal. Stores Realty Co. v. Cleveland (1975),41 Ohio St.2d 41, 43, 70 O.O.2d 123, 124, 322 N.E.2d 629,630-631; Abraham v. Natl. City Bank (1990), 50 Ohio St.3d 175,553 N.E.2d 619, fn. 1; State ex rel. Specht v. Oregon City Bd.of Edn. (1981), 66 Ohio St.2d 178, 182, 20 O.O.3d 191, 194,420 N.E.2d 1004, 1007.
In the case sub judice, appellant asserts, inter alia, that the trial court's decision violates the Equal Protection Clauses of the Fourteenth Amendment to the United States Constitution and Section 11, Article I of the Ohio Constitution. Appellant first challenges the trial court's application of the best interest standard as set forth in R.C. 3109.04. Specifically, appellant charges that, as it is applied, the best interest standard is unconstitutional on the ground that it discriminates on the basis of gender. As a result of the application of the best interest standard, appellant argues that women are disproportionately designated as custodial caretakers of minor children.
Thus, appellant alleges that she was denied the right to relocate and take advantage of a career opportunity because she is the custodial caretaker of the minor children. Appellant submits that gender considerations rather than the best interest standard influenced the trial court's decision to deny her motion to relocate. Males, as nonresidential parents, according to appellant, are freely permitted to pursue career opportunities regardless of the best interest standard. Therefore, when the issue of relocation is before the trial court, a disparity based on gender exists in the treatment of men and women.
Section I of the Fourteenth Amendment to the United States Constitution reads, in pertinent part, as follows:
"All persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United States and of the states where they *Page 35 
reside. No state shall make or enforce any law which shall abridge the privileges or immunities of the citizens of the United States. * * *"
The Ohio Supreme Court has held that the equal protection guarantee of Section 2, Article I of the Ohio Constitution is essentially identical to that afforded by the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. Kinney v. Kaiser Aluminum  Chem. Corp. (1975),41 Ohio St.2d 120, 123, 322 N.E.2d 880, 882-882. More recently, the Ohio Supreme Court, in Conley v. Shearer (1992), 64 Ohio St.3d 284,  595 N.E.2d 862, stated:
"`Equal protection of the law means the protection of equal laws. It does not preclude class legislation or class action provided there is a reasonable basis for such classification. The prohibition against the denial of equal protection of the laws requires that the law shall have an equality of operation on persons according to their relation. So long as the laws are applicable to all persons under like circumstances and do not subject individuals to an arbitrary exercise of power and operate alike upon all persons similarly situated, it suffices the constitutional prohibition against denial of equal protection of the laws. * * *' [Citations omitted]. Dayton v. Keys (1969),21 Ohio Misc. 105, 114, 50 O.O.2d 29, 34, 252 N.E.2d 655, 660.
"* * *
"The test used in determining whether a statute is constitutional under the Equal Protection Clause depends upon whether a fundamental interest or suspect class is involved. `Under the equal protection clause, in the absence of state action impinging on a fundamental interest or involving a suspect class, a rational basis analysis is normally used. Where the traditional rational basis test is used great deference is paid to the state, the only requirement being to show that the differential treatment is rationally related to some legitimate state interest.' [Quoting State ex rel. Heller v. Miller (1980),61 Ohio St.2d 6, 15 O.O.3d 3, 399 N.E.2d 66.] * * * Where a fundamental interest or suspect class is at issue, a stricter test is used * * * and the government will have to demonstrate that a classification created by law is necessary to promote a compelling governmental interest." Id.,64 Ohio St.3d at 288-289, 595 N.E.2d at 866-867.
Classifications based on gender have not been labeled "suspect" but have been subjected to scrutiny less strict than strict scrutiny and more strict than rational relationship scrutiny. Gender-based distinctions must "serve important governmental objectives and must be substantially related to achievement of these *Page 36 
objectives." Califano v. Webster (1977), 430 U.S. 313, 317,97 S.Ct. 1192, 1194, 51 L.Ed.2d 360, 364.
I acknowledge the economic ramifications of the gender bias against women.2 No segment of this society is exempt from the influence of gender bias and, in this regard, the judiciary is no exception.3 Notwithstanding the aforementioned, I think it is necessary to distinguish gender bias relative to its impact on judicial administration and the substantive rights of litigants from governmental provisions which set forth impermissible gender-biased classifications.
Here, I believe appellant failed to set forth evidence in the trial court in support of her contention relative to each of these issues. Appellant certainly raised thought-provoking questions concerning the manner in which gender bias influences custody decisions; yet, appellant's argument and appeal ultimately failed because she did not address the best interest of the minor children as required by R.C. 3109.04, which was the paramount concern. An allegation that the trial court deviated from the best interest standard, without evidence in support of this allegation, is woefully inadequate. Similarly, an allegation that a provision unconstitutionally discriminates against women as a result of its application, in the absence of evidence, is insufficient.
The focus of the underlying litigation is whether appellant's motion to relocate the minor children is in the children's best interests. Appellant argues that this is the central issue on appeal. Thus, appellant's burden of evidence with respect to her motion to relocate the minor children is to substantiate that the new residency and relocation is in the best interests of the children. See Hauck v. Hauck (Mar. 31, 1983), Cuyahoga App. No. 44908, unreported, 1983 WL 5881.
Appellant failed to submit evidence in support of her proposition of law that the best interest standard, as set forth in R.C. 3109.04, as applied by the trial court, violated the Equal Protection Clause. Similarly, appellant did not proffer evidence in support of her allegation that gender bias, and not the best interest standard, was the governing factor that influenced the trial court's decision to deny her motion to relocate the minor children. More important, appellant did not demonstrate that the relocation is in the best interest of the minor children.
Assuming that appellant offered evidence in support of her arguments, she did not properly preserve her arguments for appellate review, as correctly noted by *Page 37 
Judge Karpinski's opinion. This oversight is fatal to appellant's appeal, regardless of the interesting issues raised by her.
In this appeal, appellant also charges that the trial court, in denying her motion to relocate, violated her right to travel interstate, which is a fundamental constitutional freedom guaranteed by the Fourteenth Amendment to the United States Constitution and Section 1, Article I of the Ohio Constitution.Shapiro v. Thompson (1969), 394 U.S. 618, 89 S.Ct. 1322,22 L.Ed.2d 600.
In ruling on a motion to relocate pursuant to R.C. 3109.04, the trial court cannot make a modification unless that modification serves the best interest of the children.
The record is devoid of evidence demonstrating that the trial court violated appellant's constitutional right to travel interstate when it denied her motion to relocate the minor children. I have reviewed the case authority upon which appellant relies to support her proposition of law. Smeltzer v.Smeltzer (Nov. 24, 1993), Columbiana App. No. 92-C-50, unreported, 1993 WL 488235. Appellant's case is readily distinguishable from Smeltzer. In the case sub judice, appellant was not required to comply with a court-imposed residency restriction as a condition of custody. Herein, the parties mutually agreed upon a shared parenting plan, stipulating that the children would remain in the Greater Cleveland area. The undisputed evidence before the trial court and the referee indicated that the relocation was not in the best interest of the minor children. Thus, there is no record to indicate that the trial court imposed a restriction on appellant's right to travel interstate.
Given the facts of this case, the trial court did not violate appellant's constitutional rights when it denied her motion to relocate the minor children on the ground that the relocation did not serve the best interest of the minor children.
Accordingly, I concur with the affirmance of the trial court's ruling.
2 Nancy F. Rytina, Occupational Segregation and Earnings Differences by Sex (Jan. 1981), 104 Monthly Labor Rev., fn. 1.
3 Judith Resnik, Gender Bias: From Classes to Courts (1993), 45 Stan.L.Rev. 2195; Lynn F. Schafran, Overwhelming Evidence: Reports on Gender Bias in the Courts (Feb. 1994), Trial, at 25. *Page 38